Form FIN2

                                    UNITED STATES BANKRUPTCY COURT
                                         Northern District of California

In     Lauren J. Massa−Lochridge                             Case No.: 18−42193 RLE 7
Re:
            Debtor(s)                              Chapter: 7




             NOTICE OF FAILURE TO FILE DEBTOR'S CERTIFICATION OF COMPLETION OF
            INSTRUCTIONAL COURSE CONCERNING PERSONAL FINANCIAL MANAGEMENT
                                        (Official Form 423)



Each debtor did not file Debtor's Certification of Completion of Instructional Course Concerning Personal Financial
Management, Official Form 423 (Interim Rule of Bankruptcy Procedure 1007(b)(7)). Pursuant to 11 U.S.C. § 727,
Official Form 423 MUST BE FILED by each debtor before a discharge can be entered for that individual debtor.

Notice is hereby given that failure to file the certification (Official Form 423) within 45 days of this notice may result
in the case being closed without an entry of a discharge. If the debtor(s)subsequently file(s) a Motion to Reopen the
Case to allow for the filing of the Official Form 423, the debtor(s) may be required to pay the full reopening fee due
for filing the motion.




Dated: 3/8/19                                       For the Court:


                                                    Edward J. Emmons
                                                    Clerk of Court
                                                    United States Bankruptcy Court
                                                    1300 Clay Street, Suite 300
                                                    Oakland, CA 94612




      Case: 18-42193         Doc# 84       Filed: 03/08/19       Entered: 03/08/19 15:44:03           Page 1 of 1
